Case 0:20-cv-61644-WPD Document 1 Entered on FLSD Docket 08/13/2020 Page 1 of 10



                         UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OF FLORIDA

      ANITA HALL, as mother and              §
      next friend of J.H., a minor,          §
                                             §
            Plaintiff,                       §
                                             §
      vs.                                    §   CV-___________________
                                             §
      FORD MOTOR COMPANY                     §
                                             §
            Defendants.                      §
                                             §

                                     COMPLAINT

            COMES NOW the Plaintiff, Anita Hall, as mother and next friend of

     J.H., a minor and brings this protective suit against the Defendant Ford

     Motor Co.    This suit is being filed in addition to an identical action

     currently pending before the Circuit Court of Montgomery County,

     Alabama to ensure jurisdiction over the Defendant is protected against any

     running of the applicable statute of limitations. Plaintiff alleges as follows:

                             Nature of Cause of Action

            1.    This action arises from a vehicular accident in Alabama that

     occurred on August 25, 2018, that involved serious injuries to J.H. a minor

     Alabama resident while the right front seat of a 1999 Ford F150 truck.

                           The Parties, Jurisdiction and Venue

            2.    This Court has jurisdiction over this action pursuant to 28

     U.S.C. §1332, because the amount in controversy exceeds $75,000.00,

     exclusive of interest and costs, and because Defendant is incorporated and
Case 0:20-cv-61644-WPD Document 1 Entered on FLSD Docket 08/13/2020 Page 2 of 10



     has its principal places of business in states other than the state in which

     the Plaintiff resides.

           3.     The Court has supplemental jurisdiction over the remaining

     common law and state claims pursuant to 28 U.S.C. §1367.

           4.     Venue is proper in this Court pursuant to 28 U.S.C. §1391

     because Defendant Ford Motor Co. has a registered agent of service in

     Florida, CT Corp. System, 1200 South Pine Island Road, Plantation,

     Florida 33324 and Defendant does business by agent and is engaged in

     marketing and promoting its products in the State of Florida.

           5.     Defendant, Ford Motor Company (hereinafter “Ford”), is

     believed to be a foreign corporation but at all times material doing business

     in Broward County, Florida.       Ford designed, manufactured, and/or

     distributed the subject vehicle and its component parts through its wholly-

     owned and controlled subsidiaries and authorized dealers with its

     expressed intentions and expectation that the subject vehicle would be

     sold and/or used in the United States, including Florida and Alabama.

           6.     Ford is subject to the jurisdiction of this Court as it has

     sufficient contacts with the state of Florida and engages in continuous and

     systematic business in the state of Florida. Ford placed the subject vehicle

     into the stream of commerce with the expectation that it would be

     distributed, sold, or used in the United States, including the state of

     Florida and Alabama.




                                           2
Case 0:20-cv-61644-WPD Document 1 Entered on FLSD Docket 08/13/2020 Page 3 of 10



           7.    Ford is subject to the jurisdiction of this Court as it has

     sufficient contacts with the state of Florida and engages in continuous and

     systematic business in the state of Florida and continues to generate

     significant profit from its intended and purposeful business in Florida,

     included but not limited to multiple authorized Ford dealers located in

     Florida, including Broward County.

           8.    Ford is registered to do business in the State of Florida by

     registering with the Florida Secretary of State.     As a result of such

     registration, Ford has made continuous and regular filings with the

     Secretary of State. Ford also maintains a registered office and registered

     agent in Broward County State of Florida. Ford’s current registered agent

     of service in Florida is CT Corporation System, 1200 South Pine Island

     Road, Plantation, Florida 33324.

           9.    The Ford product involved in this action is a 1999 F150 Super

     Cab truck, VIN No. 2FTZX0726XCA52634.

                             Statement of the Facts

           10.   On August 25, 2018, along interstate I-65 near Montgomery,

     AL, Plaintiff J.H., was the right front seat passenger of a 1999 Ford F150

     Super Cab truck. Said vehicle, while traveling on I-65, was forced off the

     road by a vehicle operated by Makeil James Gordon, an Alabama resident.

     Gordon lost control of his vehicle, crossing the median and traveled in the

     path of the Hall vehicle, causing it to leave the roadway and overturn. At

     the time of the incident, the Hall vehicle and its components, were being


                                          3
Case 0:20-cv-61644-WPD Document 1 Entered on FLSD Docket 08/13/2020 Page 4 of 10



     used as intended. J.H. was properly wearing his seatbelt at the time of the

     accident.

            11.   The 1999 Ford F150 was designed, engineered, manufactured

     and marketed by Defendant Ford. The vehicle was in substantially the

     same condition as it was when sold by Ford.

            12.   As a direct and proximate result of the negligence and

     wantonness of Defendant, as well as the defective condition of the roof,

     and/or restraint system in the Ford F150, as well as the breach of

     warranty of Ford, J.H. suffered injuries that resulted in incomplete

     quadriplegia.

            13.   At Ford, safety is supposed to be “Job 1.”

                                      COUNT ONE

        (Alabama Extended Manufacturers Liability Doctrine “AEMLD”)

            14.   Plaintiff   re-alleges   and   incorporates   by   reference   the

     allegations contained in paragraphs 1 through 13 above as if set out here

     in full.

            15.   At the aforesaid time and place, and for some time prior

    thereto, Ford was engaged in the business of designing, manufacturing,

    distributing, marketing and/or selling the Ford F150 model made the basis

    of this suit throughout the United States, including the State of Florida and

    Alabama, for use by the general public. During that period of time, Ford,

    for valuable consideration, designed, manufactured, distributed, marketed

    and/or sold the roof structure and restraint system of the Ford F150 made


                                            4
Case 0:20-cv-61644-WPD Document 1 Entered on FLSD Docket 08/13/2020 Page 5 of 10



    the basis of this suit which injured the Plaintiff’s decedent. At the time J.H.

    was injured, the F150 roof structure and restraint system made the basis

    of this suit were being used in a manner that was foreseeable, but the roof

    and/or restraint system were defective and unreasonably dangerous in its

    design, manufacture and/or marketing, to the human body. Ford

    negligently,   and/or   wantonly    designed,   manufactured,     distributed,

    marketed, and/or sold the Ford F150 truck with a defective and/or

    unreasonably dangerous roof and/or restraint system that lacked adequate

    crashworthiness for rollover events.

           16.      The defective condition of the roof and/or restraint system

     in the F150 made the basis of this suit was a proximate cause of J.H.’s

     injuries and renders Ford liable to Plaintiff pursuant to the Alabama

     Extended Manufacturer's Liability Doctrine.

           17.      The roof and/or restraint system of the Ford F150 was

     defective and/or unreasonably dangerous in design, manufacture and/or

     marketing (warnings) as it relates to the component’s characteristics for

     occupant protection and crashworthiness in a foreseeable rollover event

     and lack of proper warnings regarding said issues. The defective condition

     of the roof and/or restraint system of the Ford F150 as it relates to said

     issues has been known by Ford for some time, including numerous prior

     substantially similar incidents.




                                           5
Case 0:20-cv-61644-WPD Document 1 Entered on FLSD Docket 08/13/2020 Page 6 of 10



           18.          Ford had a duty to determine if there were potential hazards

     to consumers that were associated with the foreseeable uses of its

     products.

           19.     As a proximate result of the aforesaid wrongful, negligent

     and/or wanton conduct of, Ford, J.H. suffered injuries and damages,

     including but not limited to the following:

                   a.      Plaintiff was caused to suffer physical permanent
                           injuries rendering him a quadriplegic.

                   b.      Plaintiff was caused to spend large sums of
                           money in the nature of doctors, hospitals, and
                           drug bills in an effort to cure and treat said
                           injuries and will be caused to do so in the future.

                   c.      Plaintiff was caused to suffer great physical pain
                           and mental anguish and will be caused in the
                           future to suffer great physical pain and mental
                           anguish.

                   d.      Plaintiff was caused to be permanently injured
                           and disfigured.

           WHEREFORE, Plaintiff demands judgment against Ford for

     compensatory and punitive damages in excess of the jurisdictional

     requirements of this Court in an amount to be determined by a jury,

     together with interest from the date of injury, and the costs of this

     proceeding.




                                              6
Case 0:20-cv-61644-WPD Document 1 Entered on FLSD Docket 08/13/2020 Page 7 of 10



                                          COUNT TWO

                               (Negligence and Wantonness)

            20.    Plaintiff   re-alleges   and   incorporates   by   reference   the

     allegations contained in paragraphs 1 through 19 above as if set out here

     in full.

            21.    At the aforesaid time and place, and for some time prior

     thereto, Ford, undertook a duty to design, manufacture, market (warn),

     inspect, distribute, and/or sell the 1999 Ford F150 made the basis of this

     suit and/or its component parts, including the roof and/or restraint

     system in a reasonably safe condition for its intended use by the Plaintiff

     and the general public. Ford negligently and/or wantonly designed,

     manufactured, inspected, and/or sold on the subject roof structure

     and/or restraint system. Such conduct caused the roof and/or restraint

     system of the Ford F150 to be unsafe when used as intended.

            22.    Ford had a duty to hold paramount the safety, health, and welfare

     of the public when designing the roof and/or restraint system of the 1999 Ford

     F150 made the basis of this action.

            23.    Ford had a duty to determine if there were potential hazards

     to consumers that were associated with the foreseeable uses of its

     products.

            24.    The defective and dangerous condition of the Ford F150 roof and/or

     restraint system was a proximate cause of the injuries to Plaintiff and renders

     said Ford liable to the Plaintiff.



                                              7
Case 0:20-cv-61644-WPD Document 1 Entered on FLSD Docket 08/13/2020 Page 8 of 10



           25.     Ford, negligently and/or wantonly failed to complete an adequate

     hazard analysis and risk assessment of the Ford F150 roof structure and/or

     restraint system for potential occupant harm in a foreseeable rollover events.

           26.     As a proximate result of the aforesaid wrongful, negligent

     and/or wanton conduct of, Ford, J.H. suffered injuries and damages,

     including but not limited to the following:

                   a.    Plaintiff was caused to suffer physical permanent
                         injuries rendering him a quadriplegic.

                   b.    Plaintiff was caused to spend large sums of
                         money in the nature of doctors, hospitals, and
                         drug bills in an effort to cure and treat said
                         injuries and will be caused to do so in the future.

                   c.    Plaintiff was caused to suffer great physical pain
                         and mental anguish and will be caused in the
                         future to suffer great physical pain and mental
                         anguish.

                   d.    Plaintiff was caused to be permanently injured
                         and disfigured.

           WHEREFORE, Plaintiff demands judgment against Ford for

     compensatory and punitive damages in excess of the jurisdictional

     requirements of this Court in an amount to be determined by a jury,

     together with interest from the date of injury, and the costs of this

     proceeding.

                                    COUNT THREE

                                 (Breach of Warranty)

           27.     Plaintiff re-alleges all allegations contained in paragraphs 1

     through 26 of the Complaint as if set out here in full.


                                             8
Case 0:20-cv-61644-WPD Document 1 Entered on FLSD Docket 08/13/2020 Page 9 of 10



           28.   Defendant Ford, expressly and/or impliedly warranted that

     the F150 truck and/or its component parts involved in the occurrence

     made the basis of this Complaint were reasonably fit and suitable for the

     purposes for which they were intended to be used. The Plaintiff claims that

     the Defendant Ford breached said expressed or implied warranties of

     merchantability and/or fitness for a particular purpose in that the roof

     structure and/or restraint system of the F150 truck and/or its component

     parts were not reasonably fit and suitable for the purposes for which they

     were intended to be used, but to the contrary, said roof structure and/or

     restraint system and/or its component parts were unmerchantable and

     commercially unfit quality. The Plaintiff further claims that as a proximate

     result of the aforesaid breach of warranties by Defendant Ford, J.H.

     suffered injuries that resulted in quadriplegia.

           29.   As a proximate result of the aforesaid wrongful, negligent

     and/or wanton, conduct and breach of warranties of Ford, J.H. suffered

     injuries and damages, including but not limited to the following:

                 a.     Plaintiff was caused to suffer physical permanent
                        injuries rendering him a quadriplegic.

                 b.     Plaintiff was caused to spend large sums of
                        money in the nature of doctors, hospitals, and
                        drug bills in an effort to cure and treat said
                        injuries and will be caused to do so in the future.

                 c.     Plaintiff was caused to suffer great physical pain
                        and mental anguish and will be caused in the
                        future to suffer great physical pain and mental
                        anguish.



                                          9
Case 0:20-cv-61644-WPD Document 1 Entered on FLSD Docket 08/13/2020 Page 10 of 10



                  d.    Plaintiff was caused to be permanently injured
                        and disfigured.

           WHEREFORE, Plaintiff demands judgment for compensatory

     damages against Defendant Ford for such an amount in excess of the

     jurisdictional requirements of this Court and as a jury may award, and the

     costs of this action.

                PLAINTIFF DEMANDS A TRIAL BY STRUCK JURY



                                         /s/ David Dearing
                                         DAVID DEARING (885673)
                                         Attorney for Plaintiff

     OF COUNSEL:

     BEASLEY, ALLEN, CROW,
     METHVIN, PORTIS & MILES, P.C.
     P. O. Box 4160
     Montgomery, Alabama 36103-4160
     (334) 269-2343




     DEFENDANT MAY BE SERVED AS FOLLOWS:

     Ford Motor Company
     c/o CT Corporation System
     1200 South Pine Island Road
     Plantation, Florida 33324




                                        10
